Where the judge restricts his verification of the bill of exceptions, and does not unqualifiedly certify it to be true, the writ of error must be dismissed.
      DECIDED OCTOBER 8, 1941. REHEARING DENIED DECEMBER 10, 1941.
The defendant in error made a motion to dismiss the writ of error, because the bill of exceptions was not certified as true by the trial judge. "To give this court jurisdiction, the judge's certificate to the bill of exceptions must state that it is true; and for lack of such certification the bill of exceptions will be dismissed." Cady v. Cady,161 Ga. 556 (131 S.E. 282); Code, §§ 6-806, 6-808. The certificate to the bill of exceptions begins as follows: "I hereby certify that the foregoing bill of exceptions is true, and it contains and specifies all of the record material to a clear understanding of the errors complained of, except the fourth, fifth, and sixth paragraphs of the bill of exceptions on page 14 of the bill of exceptions, and they are hereby disallowed and not approved as true and correct." "If when the bill of exceptions is presented to the trial judge it needs correction or qualification, the proper amendment should be made in the bill of exceptions itself; and where there is an attempt to limit its verity by a recital in the certificate, the proceeding is nugatory and does not confer jurisdiction *Page 255 
upon this court." Clary v. Nash, 6 Ga. App. 549
(65 S.E. 301). Where, as here, the judge's certificate to the bill of exceptions verifies it in part only, and shows it to be in part untrue, the certificate is not a lawful one, and the writ of error must be dismissed. Jordan v. Duckett, 179 Ga. 633,634 (176 S.E. 64C); Hawkins v. Americus, 102 Ga. 786
(30 S.E. 519); Green v. Green, 176 Ga. 421 (168 S.E. 266);Fort v. Sheffield, 108 Ga. 781 (33 S.E. 660); Sanges v.State, 110 Ga. 260 (34 S.E. 327); McCullough v. Bank,111 Ga. 132 (36 S.E. 465); Taylor v. Howard, 112 Ga. 347
(37 S.E. 392); Lane v. State, 9 Ga. App. 294
(70 S.E. 1118); Pusey v. Sweat, 92 Ga. 809 (19 S.E. 816); Stewart
v. Mundy, 131 Ga. 586 (62 S.E. 986).
Writ of error dismissed. Broyles, C. J., and Gardner, J.,concur.